Citation Nr: 1702864	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right foot arthritis. 

2.  Entitlement to service connection for bilateral hand arthritis.

3.  Entitlement to a rating in excess of 10 percent for bilateral glaucoma with diabetic cataracts. 

4.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for stricture of the esophagus with history of hiatal hernia and gastroesophageal reflux disease (GERD).  

6.  Entitlement to an effective date earlier than January 7, 2008 for service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that in part denied service connection for right foot arthritis, bilateral hand arthritis, and sleep apnea; and that denied a rating in excess of 10 percent for bilateral glaucoma. 

The appeal also comes before the Board from a December 2010 rating decision by the RO in Houston, Texas that denied ratings in excess of 40 percent for degenerative joint disease of the lumbar spine and in excess of 10 percent for stricture of the esophagus with history of hiatal hernia and GERD.  

In August 2013, the RO in Houston granted service connection for sleep apnea, effective January 7, 2008, the date of receipt of the claim for service connection.  Later the same month and again in July 2014, the Veteran expressed timely disagreement with the assigned effective date.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in August 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of ratings in excess of 10 percent for glaucoma with diabetic cataracts and in excess of 40 percent for degenerative joint disease of the lumbar spine and for an effective date earlier than January 7, 2008 for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the right foot, best diagnosed as arthritis at the right first metatarsal phalangeal joint and acquired hallus rigidus, first manifested greater than one year after active service, and is not caused or aggravated by any aspect of service or secondary to service-connected pes planus. 

2.  There is no competent evidence of arthritis of the bilateral hands or fingers; residual hand dysfunction is caused by service-connected bilateral carpal tunnel syndrome. 

3.  There is no competent evidence of a stricture of the esophagus during the period of the appeal; the Veteran's small sliding hiatal hernia manifests as twice per month episodes of an inability to swallow food, choking, and pyrosis without anemia, malnutrition, or other impairment of health or occupation.    




CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot arthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for service connection for bilateral hand arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating in excess of 10 percent for stricture of the esophagus with history of hiatal hernia and gastroesophageal reflux disease (GERD) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes   7203, 7326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Here, the duty to notify was satisfied in March 2008, December 2008, and October 2010 notices that fully addressed the required elements and were sent prior to the initial decision in these matters in February 2009 and December 2010.  

VA has obtained service personnel and treatment records, identified or submitted private medical records and opinions, and VA medical records through February 2013.   The RO afforded the Veteran VA examinations in December 2010, July 2008, August 2011, March 2013, and October 2015.  During the August 2016 hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2) (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection 

The Veteran served as a U.S. Air Force cook and information management manager and retired at the rank of command master sergeant.  He contended in several written statements and during the August 2016 Board hearing that his right foot arthritis was caused by a traumatic injury to his foot while serving in the Republic of Vietnam in 1969-70 and that his bilateral hand arthritis was caused by repetitive motion while typing or alternatively as secondary to surgery for service-connected bilateral carpal tunnel syndrome. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those diseases for which this presumption and continuity of symptoms are available.  38 C.F.R. §§ 3.309 (2016). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation beyond the normal progression of a disorder; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir., 2012).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir., 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Foot

During the August 2016 Board hearing, the Veteran testified that he worked in a food service storeroom during his tour of duty in Vietnam and that a heavy box of rations fell on his right foot.  He stated that he was treated for right foot pain during and after service.  He further stated that he now could no longer run, walked slowly, and occasionally used a cane.

Service treatment records show that the Veteran sought treatment at a field clinic in Vietnam on several occasions in 1969-70 but not for a right foot injury.  Subsequent service treatment records are silent for any right foot symptoms, diagnoses, or treatment.  The Veteran was examined and treated on many occasions for low back pain and was diagnosed with disc bulging and degenerative disc disease.  In July 1983, the Veteran sought treatment for pain on the plantar surface of the first metatarsal of the left foot and reported trauma and a cut on the foot in childhood.  X-rays showed a minimal spur like projection of bone on the first metatarsal of the left foot with minor degenerative changes.  In June 1986, a military rheumatologist noted no evidence of systemic rheumatoid arthritis.  In a September 1988 child adoption physical examination, the Veteran reported that he ran for one-half hour for exercise several times per week.  The Veteran denied any foot symptoms or injuries during physical examinations in November 1975, July 1979, April 1985, October 1987, and December 1993.  Examiners noted no foot abnormalities except for mild pes planus noted in December 1993.   

In February 1995, the Veteran underwent a VA general medical examination.  The Veteran reported chronic foot pain in the arches and dorsum of his feet.  The examining physician noted that the Veteran had fallen arches and was provided orthotic appliances.  The physician also noted that systemic arthritis was ruled out in 1986.  On examination, the physician noted less than two centimeters of arch height while weight bearing and tenderness over the plantar aspect of both feet.  The physician diagnosed bilateral pedis planus with plantar fasciitis.   In June and July 1995, the Veteran received primary care from a private physician who noted that the Veteran had earned a doctoral degree in management while on active duty and was teaching at a university.  The physician noted continued low back pain but no foot symptoms.  However, in correspondence the same month, the Veteran reported that all his disabilities including his feet prevented him from being employed.  In September 1995, the RO in Seattle granted service connection for bilateral pes planus.  

In June 2006, the Veteran sought treatment from a private orthopedic physician for symptoms of tenderness and pain in the right foot arch and first metatarsal phalangeal joint.  The Veteran reported that he worked in a sedentary position as a field director for a federal agency and had trouble with extended walking or standing but did try to exercise on a treadmill.  X-rays of both feet were consistent with osteoarthritis of the first metatarsal joint.  In a January 2008 follow-up, this physician noted the Veteran's report of continued bilateral big toe pain.  The Veteran denied any traumatic injuries.  The physician referred to contemporary X-rays and diagnosed bilateral moderate arthritis at the first metatarsal phalangeal joints and acquired hallus rigidus.      

The RO received the Veteran's claim for service connection for arthritis of both feet in January 2008.   

In July 2008, the Veteran underwent a VA examination for other orthopedic disability claims.  However, the VA contract physician performing the examination noted no signs of abnormal weight bearing, breakdown, callosities or unusual shoe patterns.  A July 2008 medical history form prepared by the Veteran for a private physician contained reports of tingling and numbness of the feet.  The Veteran reported lifting heavy items in Vietnam that affected his back, but made no mention of foot injuries. 

In February 2009, the RO granted service connection for arthritis of the left foot, citing the 1983 X-ray and diagnosis of degenerative changes but denied service connection for arthritis of the right foot because there was no lay or medical evidence of record at that time of an injury or treatment in service of the right foot.  The Veteran expressed disagreement in March 2009 and noted that he would be submitting evidence of injury and treatment in service.  In a January 2010 substantive appeal, the Veteran incorrectly noted that the time to submit additional evidence had expired, and he did not provide more evidence. 

In February 2012, the Veteran agreed that the Board may consider any new evidence during the adjudication of the appeal.  

In March 2013, a VA physician's assistant (PA) noted a review of the claims file and the diagnosis in service of pes planus and the 2006 diagnosis of arthritis of both feet.  The instructions to the examiner noted that the Veteran had reported a right foot injury on March 22, 1979, although there is no service record of treatment on that date and it does not coincide with the Veteran's Vietnam service.  The Veteran reported mid-foot pain with weight bearing and use of a cane for disability of the knees.  On examination, the PA noted no obvious residuals of an injury or hallux rigidus.  There was mild tenderness of the mid foot without deformity and no increased pain or discomfort with manipulation of the forefoot or evidence of plantar fasciitis.  The PA acknowledged the X-ray indications of large toe arthritis but noted no current symptoms.  The PA found that the current mid-foot symptoms were unrelated to the large toe arthritis shown in the 2006 X-ray and that any arthritis was age related.  

The Board finds that service connection for arthritis of the right foot, best diagnosed as arthritis at the first metatarsal phalangeal joint and acquired hallus rigidus, is not warranted.  Separate service connection has been awarded for pes planus of the right foot.  The Veteran is competent and credible to report that a box of rations fell on his foot at some time during his service in Vietnam in 1969-70 and that he experienced foot pain.  However, his report of receiving treatment at that time is inconsistent with the service records that are silent for any treatment.  Moreover, he denied or did not report any injury or residual symptoms of his right large toe on multiple military physical examinations, during the 1995 VA foot examination, or during the July 2008 orthopedic examination.  He did not report the foot injury to his private orthopedic physician at any time including during the 2006 examination in which the X-rays first showed metatarsal arthritis and hallux rigidus.  It is reasonable that a patient would report the occurrence of a traumatic injury and continuing symptoms to his clinicians in the course of receiving treatment.  Although he reported current toe pain during the Board hearing, all reports to post-service examiners were regarding mid-foot pain consistent with pes planus.  The Veteran is not competent to determine the etiology of the X-ray evidence of large toe arthritis as this is a medical matter requiring specialized training and experience. 

The Board places greatest probative weight on the observations and opinion of the VA PA in March 2013 who reviewed the entire file and considered the report of an in -service foot injury (albeit in 1979 not 1969).  He acknowledged the 2006 X-ray finding but also noted no current observable symptoms including hallux rigidus associated with the right large toe.  As he noted only mid-foot pain with full motion without pain of the forefoot, there is no medical suggestion of a physiological connection between the large toe and pes planus to warrant service connection on a secondary basis by causation or aggravation beyond a normal progression.   The PA specifically found that the mild arthritis was not related to events in service but rather to aging.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hands

During the Board hearing, the Veteran testified that his military occupation required extensive, prolonged typing and that he had been diagnosed and treated for bilateral carpal tunnel syndrome including a surgical release on his left wrist with residual scar.  He contended that he has arthritis of his hands and fingers caused by the extensive typing, or alternatively, as secondary to the service-connected carpal tunnel syndrome and surgery.  

Service treatment records show that the Veteran denied any injuries or symptoms such as swollen or painful joints or arthritis during physical examinations in November 1975, July 1979, April 1985, and October 1987.  In September 1992 and October 1992, the Veteran sought treatment for left and right wrist pain, tingling, and numbness for the past three to six months.  Clinicians diagnosed carpal tunnel syndrome (CTS) caused by job habits as an information manager and provided wrist splints and exercise therapy.  In a February 1993 follow-up, the Veteran reported improvement with no awakening due to pain and numbness, a full range of motion, and full grip strength.  The attending therapist noted that the Veteran had achieved full functional use of both hands.  In reports of a December 1993 physical examination, the Veteran and a military examiner noted the history of treatment for bilateral CTS. 

In February 1995, a VA physician noted the diagnosis of bilateral CTS during service and the Veteran's report of continued numbness, tingling, and intermittent cramping of his hands and finger tips while driving or holding objects.  The Veteran wore braces on his wrists and forearms.  The physician also noted the Veteran's report of arthritis in multiple joints including the wrists and fingers but that systemic rheumatoid arthritis was ruled out while in service.  The Veteran also reported a ganglion cyst of the right wrist.   On examination, all fingers were intact with no bony abnormalities or synovial thickening of the joints.  X-rays showed a slightly deformed left ulnar styloid and collateral ligament avulsion at the base of the left third proximal phalanx but no evidence of arthritis.  The physician diagnosed only bilateral CTS.  
 
In correspondence in July 1995, the Veteran reported that all his disabilities including his carpal tunnel syndrome prevented him from being employed.  In September 1995, the RO in Seattle granted service connection and 10 percent ratings each for CTS of the right and left wrists and service connection and a noncompensable rating for ganglion cyst of the right wrist. 

In June and July 1995, the Veteran underwent an electrodiagnostic test of the upper extremities at a private clinic.  The testing confirmed bilateral CTS.  The attending physician recommended a surgical release procedure on the left wrist.  In February 1996, a VA physician noted that the surgery had not yet been performed.  The Veteran reported wearing splints and frequently dropping objects.  On examination, the physician noted the right ganglion cyst and a full range of motion of both wrists with pain on motion and tenderness at the median nerve.  An assessment for arthritis was limited to the lumbar spine.   In July 1996, the Veteran underwent a left carpal tunnel release procedure that identified dense stenosis in the median nerve beneath the traverse carpal ligament. 

The RO received the Veteran's claim for service connection for arthritis of both hands. 

In July 2008, a VA contract physician noted the history of CTS and left wrist surgery and the Veteran's report of tingling, numbness, and weakness of the fingers and hand stiffness and freezing when driving and using a computer keyboard.  On examination, the physician noted a full range of motion and hand strength of both hands but with pain on the right.  The Veteran was able to tie shoelaces, fasten buttons, and pick up and tear a piece of paper.  He reported working full time for a federal agency and denied any occupational impairment.  The physician noted positive clinical neurologic tests on the right wrist and a surgical scar on the left wrist. 

In February 2009, the RO denied service connection for bilateral hand arthritis.  The Veteran expressed timely disagreement in March 2009 citing his history of CTS and hand pain.  In a January 2010 substantive appeal, the Veteran incorrectly noted that the time to submit additional evidence had expired, and he did not provide more evidence.  However, in February 20120, the Veteran submitted reports of a second left wrist surgery by a private physician in December 2011.   The attending physician diagnosed the Veteran's symptoms of left hand pain as CTS and de Quervain's tenosynovitis.  

Bilateral wrist X-rays obtained at a VA clinic in January 2013 showed no soft tissue or bone deficits.  In February 2013, the Veteran underwent a VA neurological assessment and electrodiagnostic testing that showed chronic bilateral denervation of the arms, cervical radiculopathy, and superimposed severe CTS. 

The Board finds that service connection for arthritis of the bilateral hands or other non-neurological hand and finger disorder is not warranted because the Veteran's hand and finger numbness, tingling, pain and functional deficits have been medically attributed to separately service-connected bilateral CTS.  The associated neurological deficits and the attending private physicians treating the Veteran's hand and wrist symptoms make no mention of an arthritic component.  All medical intervention has been directed at neurological issues of the wrist and upper extremities.  Imaging studies in 1995 and 2013 did not identify bony or soft tissue disorders.  The Veteran is competent to report his hand discomfort and functional difficulties while driving and using keyboards, although the examiner in 2008 noted that the Veteran was able to perform simple tests of dexterity.  The Veteran sincerely believes that he has additional arthritic disorders that affect his function, but he is not competent to diagnose the presence of arthritis or other non-neurological deficits as this requires imaging studies and clinical training and experience.  The Board makes no finding on the appropriate rating for bilateral CTS or right wrist cysts as these ratings are not on appeal. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

The Veteran contended in January 2010 claim, a March 2011 notice of disagreement, a March 2013 substantive appeal, and during the August 2016 Board hearing that his service-connected stricture of the esophagus with history of hiatal hernia and gastroesophageal reflux disease (GERD) is more severe than is contemplated by the current rating. 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Diseases of the digestive system produce a common disability picture characterized by varying degrees of distress, anemia, and disturbances in nutrition.  38 C.F.R. 
§ 4.113.  Therefore, ratings under a number of diagnostic codes, including those applicable in this case (DCs 7305, 7346), will not be combined. Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants.  38 C.F.R. § 4.114.

Hiatal hernia warrants a minimum 10 percent evaluation for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Stricture of the esophagus warrants a 30 percent rating is warranted for moderate symptoms.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203.

Service treatment records show that the Veteran was examined in November 1988 for a long-standing history of solid dysphagia with intermittent dyspepsia.  The Veteran reported difficulty swallowing medications, the need to chew food slowly, and episodes of choking and food stuck in the esophagus.  The Veteran's weight was stable at 183 pounds.  The attending physician noted that a previous 1983 study identified a filling defect with a small hiatal hernia and reflux.  A concurrent endoscopy showed an esophageal stricture, and the Veteran underwent a dilation procedure.  Neither the Veteran nor an examiner noted and further symptoms or abnormalities in the report of a December 1993 physical examination.

In February 1995, the Veteran underwent a VA general medical examination. The Veteran reported that he initially had relief after the treatment in service but experienced progressive dysphagia when eating solids or drinking fluids.  The examiner did not perform a clinical gastrointestinal examination or order further testing but diagnosed GERD with stricture and hiatal hernia, post dilation.  In September 1995, the RO in Seattle granted service connection and a noncompensable rating for esophageal stricture with reflux and dysphagia.  The Veteran was reexamined in February 1996 by a VA physician who noted that the Veteran continued to have dysphagia secondary to the stricture and hiatal hernia.  In May 1996, the RO in Seattle granted a 10 percent initial rating under the criteria of Diagnostic Codes 7203 and 7346.  

The RO received the Veteran's claim for an increased rating in January 2010.  The Veteran reported that he experienced episodes of choking that lasted up to two hours and prohibited ingestion of medication, solids, and liquids.  He noted that he was unable to take anything orally outside the home.  

In December 2010, a VA contract physician noted the Veteran's report of the onset of the esophageal stricture and reflux in 1968 with difficulty with swallowing liquids or solids for 43 years.  He reported loss of 70 pounds of body weight in the past 10 years but also a gain of 50 pounds in the past five years.  He reported receiving dilation treatment as often as once per month.  The Veteran reported current symptoms of dysphagia, heartburn, epigastric pain, scapular pain, breathing difficulty, reflux, regurgitation, nausea, and vomiting but no hematemesis.  He reported constant symptoms and use of acid reflux medication.  He reported that he changed his eating habits outside and inside the home and that the symptoms disrupted business meetings.  The physician did not perform additional clinical tests or procedures and continued the diagnosis of esophageal stricture and hiatal hernia, finding no evidence of anemia or malnutrition.  

In December 2010, the RO continued a rating of 10 percent.  

In an August 2011 VA examination for diabetes and neuropathy, a VA contract physician also noted the Veteran denied any loss or gain of weight and that he was not prescribed a restricted diet for diabetes.  He was 69 inches tall and weighed 216 pounds.  He used oral medication and insulin and denied any gastrointestinal problems.   

VA outpatient treatment records from 2010 to 2013 show prescription medication for stomach acid but no evidence of repeat dilations or other intervention for severe symptoms as the Veteran reported in the December 2010 examination.  It is reasonable that such severe symptoms, if present, would be addressed by primary care providers.   Records show that the Veteran's weight remained stable from 210 to 224 pounds with no mention of impairment of general health caused by the esophageal disability.  The Veteran continued to work full time as a senior federal agency executive.  

In March 2013, a VA PA noted a review of the claims file and the Veteran's report of a history of GERD and multiple dilation procedures.  However, in the file, the PA noted only prescriptions for stomach acid medication and no specific VA treatment for gastrointestinal disorders.  The Veteran reported occasional dysphagia to solids and pills and denied symptoms such as nausea, vomiting, abdominal pain, weight loss, and incapacitating episodes.  Blood tests showed no anemia. 

In October 2015, the Veteran underwent another examination by a VA contract physician who noted that the diagnosis of hiatal hernia was of record since the onset and dilation procedure in service.  The Veteran reported that his choking was less with no dilation needed.  He reported occasional heartburn (pyrosis) and reflux and chose certain foods to avoid choking but no longer required medication.  In the report of examination, the physician referred to an endoscopy that was performed in early November 2015.  The evaluator noted that the Veteran was able to drink the test solution without difficulty.  There was a small sliding hiatal hernia and possible lesion on the right side of the pharynx but no evidence of an esophageal stricture or esophageal spasm.  There was no evidence of reflux despite attempts to produce it.  Except for the small sliding hiatal hernia, the examination was otherwise normal.   

During the August 2016 Board hearing, the Veteran testified that he had not received VA treatment during the period of the appeal or since the procedure in service.  He stated that he experienced episodes twice per month at home or in restaurants when he is unable to swallow food and had difficulty breathing and chest pain.   The Veteran stated that he minimized the occurrences by eating small portions and drinking liquids.  He also chose foods to control his weight. 

The Board finds that a rating in excess of 10 percent for esophageal stricture with hiatal hernia is not warranted at any time during the period of the appeal.  

The Veteran is competent to report the nature, frequency and severity of his observable symptoms such as heartburn, lodging of food, and difficulty breathing.  The nature of these symptoms is consistent with the medical evidence, but the Board places less probative weight on the frequency and severity as his reports are inconsistent with the medical evidence.  For example, the Veteran reported the need for multiple, monthly dilation procedures since service but none are of record.  Other than stomach acid reducing medication, there is no record of clinical care that would be expected for frequent and severe symptoms as he reported in 2010 including the inability to ingest solids and liquids including anything outside the home.  There is no evidence of weight loss or malnutrition.  He reported that his business meetings were interrupted by symptoms which would only occur when the meeting included a meal outside the home.  The Veteran expressed his belief that the disability is dangerous but he has never required emergency intervention except for assistance by bystanders in striking his back to assist in dislodging a bolus.  The Board places significant probative weight on the results of the only endoscopic examination since service which was performed in November 2015 and found no esophageal stricture, no reflux, no difficulty swallowing liquid, and only a small sliding hiatal hernia as a residual of the dilation that occurred in service.  The Board also places probative weight on the Veteran's ability to continue to work throughout the period of the appeal as a senior federal agency executive.  

The Board finds that the weight of competent and credible evidence is that the Veteran's gastric disability is best diagnosed as a sliding hiatal hernia and that the esophageal stricture was corrected by dilation prior to the period of the appeal.  Therefore, the provisions of Diagnostic Code 7203 for a 30 percent rating for moderate stricture are not for application.  

The Board finds that a rating in excess of 10 percent under Diagnostic Code 7246 for hiatal hernia is not warranted.  The Veteran's hiatal hernia manifests as persistent but occasional (twice per month) dysphagia, pyrosis, and difficulty breathing that requires effort to dislodge food and is controlled by selecting certain foods, drinking liquids and eating in small portions.  The only medical intervention is the use of a stomach acid reducing medication.  Although the Veteran credible reported that he must retire to a restroom to clear the blockage, he has not required hospitalization or other medical intervention such as further dilation or surgical corrective procedures.  A higher rating is not warranted because the disability is not accompanied by substernal or arm or shoulder pain, material weight loss and hematemesis or melena with moderate anemia, or productive of any impairment of health.

The Board considered whether additional VA outpatient treatment records or another VA examination are necessary to decide the claim.  The Board finds that the Veteran's reports of the nature, frequency, and severity of his gastric disability, when consistent with the medical evidence, have been relatively constant and represent a stable level of disability.  The Veteran has not indicated that the disability has become more severe since the last VA examination nor has he reported an increased level of medical care or use of medications.  Therefore, the Board finds that additional VA records or examinations are not necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2016). 

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If this is so, the second step requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116 .  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted. Id.  

Here all the Veteran's symptoms and dysfunction are contemplated in the applicable rating criteria and do not present an exceptional disability picture with higher ratings available for more severe symptoms and dysfunction.  Even if the interruption of meetings or meals was considered to be exceptional, the provisions of the second step of the procedure are not met because the Veteran has not required hospitalization, further surgical intervention or marked interference with employment.  The Veteran's combined disability ratings during this period were 90 percent prior to April 2011 and 100 percent thereafter even though he continued full time work as a federal agency executive.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for right foot arthritis is denied. 

Service connection for bilateral hand arthritis is denied.

A rating in excess of 10 percent for stricture of the esophagus with history of hiatal hernia and gastroesophageal reflux disease (GERD) is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the August 2016 Board hearing, the Veteran testified that his service-connected bilateral glaucoma with cataracts and lumbar spine disabilities are more severe than were assessed during the most recent examinations.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

The most recent assessment of the Veteran's visual acuity and field of vision was in October 2015.  During Board hearing, the Veteran testified that he underwent a VA field of vision test in approximately May 2016 that showed additional loss of peripheral vision and that he expected another test to be performed in the near future.  The results of these tests, if any, are not in the claims file but are pertinent to the issue of a higher rating.  

The most recent assessment of the Veteran's lumbar spine disability was in December 2010 with additional VA and private outpatient treatment records through January 2013.  These records show continued degenerative disc disease with a reduced range of motion but no ankylosis or incapacitating episodes.  During the Board hearing, the Veteran testified that he has experienced episodes of spinal "locking" and received treatment and orders for bed rest prescribed by a physician.  As the Veteran reported receiving VA outpatient treatment, records of care since January 2013 are necessary to decide the claim.  The Veteran must also be afforded another opportunity to submit records of private care pertaining to incapacitating episodes as he testified during the hearing.  

Additional VA examinations are not required unless VA or private treatment records establish that the Veteran's disabilities have become more severe since the last VA compensation and pension examinations and the records are not adequate to rate the current level of disability.  

Finally, in August 2013, the RO granted service connection for sleep apnea, effective January 7, 2008, the date of receipt of the claim for service connection.  Later the same month and again in July 2014, the Veteran expressed timely disagreement with the assigned effective date.  The RO has not yet issued a statement of the case (SOC) regarding this issue.  The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient or inpatient medical care since January 2013 and associate any records received with the electronic claims file.  

2.  Provide notice and the opportunity for the Veteran to submit records of private medical care relevant to worsening symptoms, dysfunction, and treatment by a physician for service-connected lumbar spine and glaucoma with cataracts as he reported during the August 2016 Board hearing.  If received, associate all records with the electronic claims file. 

3.  If and only if the VA or private records indicate worsening visual acuity or field of view and the new records are not sufficient to rate the disability, schedule the Veteran for a VA examination to obtain a current vision assessment. 

4.  If and only if the VA or private records indicate ankylosis of the spine or incapacitating episodes requiring treatment and bed rest ordered by a physician and the new records are not adequate to rate the disability, schedule the Veteran for an orthopedic examination of the lumbar spine to obtain a current disability assessment.  

5.  Readjudicate the claims for a rating in excess of 10 percent for glaucoma with cataracts and in excess of 40 percent for degenerative disc disease of the lumbar spine.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case with an opportunity to respond.  

6.  Provide the Veteran and his representative with a statement of the case on the issue of an effective date earlier than January 7, 2008 for service connection for sleep apnea with an opportunity to perfect an appeal if desired.  

7.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


